EXHIBIT 10.1

 

Ubiquitech Software Corp.

7435 S. Eastern Avenue, Suite 5

Las Vegas, Nevada 89123

 

December 23, 2009

 

Navitas Land and Mineral Corp.

876 W. Everly Brothers Blvd

Central City, KY 42330

 

Attention: Dan Williams

 

RE: Oakley Lease

 

Dear Sirs,

 

Further to our recent discussions and our review of the preliminary material you
forwarded to us, we wish to formalize the terms under which we will acquire the
Oakley Lease (the “Lease”), as is more particularly described in the Schedule
attached hereto.

 

Subject to the advice of our legal and financial advisors, it is our initial
intention to enter into an asset purchase agreement with Navitas Land and
Mineral pursuant to which we will acquire the Oakley Lease (the “Definitive
Agreement”). Alternative purchase or business arrangements may provide a
preferred structure for either or both of the parties, and if so, these will be
considered and evaluated as to their potential for superior business efficacy or
preferred tax consequences. We believe this will enable us to best achieve the
financing/funding requirements for the development of the Lease, as well as
providing the structural flexibility which will serve our mutual interests.

 

It is our understanding that individuals within your organization will be
conducting or overseeing the majority of the development work on the Lease,
including, but not limited to, ongoing exploration and drilling programs,
management of operations, and all permitting and licensing which may be required
in connection with the exploration and development of the lease. We further
understand that such individuals are intended to occupy certain positions within
the management or advisory structure of our company, where such positions will
be created or otherwise made available.

 

In furtherance of entering into a Definitive Agreement, Ubiquitech makes the
following representations:

 

1.

Ubiquitech has the full and absolute right, power and authority to enter into
this Agreement on the terms and subject to the conditions herein set forth, and
to carry out the transactions contemplated hereby.

 

2.

The principals of Ubiquitech have no information or knowledge of any facts
pertaining to the Company which, if known to Navitas might reasonably be
expected to deter Navitas from completing the transactions contemplated hereby.

 

--------------------------------------------------------------------------------



 

3.

Ubiquitech is in good standing, up to date in all its filings and is current in
all its tax and regulatory submissions.                

 

4.

The corporate records of Ubiquitech, as required to be maintained by the Company
under its act of incorporation, are accurate, complete and up-to-date in all
material respects and all material transactions of the Company have been
promptly and properly recorded in its books or filed with its records.

 

5.

That no change will occur in the constating documents or Articles of the Company
from the date hereof to the Closing Date.

 

6.

Ubiquitech has no debt or liabilities of any kind.

 

7.

There are no warrants or options outstanding, nor any instruments convertible
into or exchangeable or exercisable for shares in the capital stock of
Ubiquitech.

 

8.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the principals of Ubiquitech, threatened against or affecting
Ubiquitech, at law or in equity, before or by any Court, administrative agency
or any governmental authority.

 

9.

Ubiquitech has not entered into any contracts nor incurred any obligations of
any kind nor has it encumbered itself in any way that would prevent Navitas and
Ubiquitech from completing the transaction contemplated hereby.

 

Based on the information we have received to date, including the business/lease
development model and Pro Forma financial spreadsheet, we are prepared to issue
to Navitas, or as Navitas may direct, 10,000,000 (ten million) common shares in
the capital stock of Ubiquitech Software. Additionally, we will commit to
project development funding of not less than $1,200,000 (one million two hundred
thousand dollars). There will also be established a success-based vesting
formula which will provide for bonus shares to be issued to key executives,
senior management and operational managers in the event the added net enterprise
value from the drilling and production programs on the Leases meets or exceeds
certain predetermined values.

 

The parties shall agree upon the terms and conditions of the Definitive
Agreement on or before January 6, 2009, or such other time as may be agreed to
in writing by the parties, provided that all requested due diligence
documentation is provided as and when requested and due diligence is completed
not later than December 31, 2009.

 

Except with the written consent of the other party, each of the parties hereto
and their respective agents, advisors and other representatives will hold all
information received from the other party in strictest confidence, except such
information and documents available to the public or as are required to be
disclosed by applicable law.

 

The parties acknowledge that Ubiquitech is required to make timely public
disclosure of material changes or events, and that such information cannot be
communicated to third parties prior to official corporate disclosure. The
parties hereby agree that no public disclosure or announcement of, or pertaining
to, this Letter of Intent or the subject matter hereof shall be made without the
express authorization of Ubiquitech.

 

--------------------------------------------------------------------------------

Each party shall bear its respective costs as incurred by it with respect to
this transaction.

 

 

 

This Letter of Intent shall be governed by and construed in accordance with the
substantive laws of the State of Colorado and the State of Nevada.

 

While this letter is intended to be contractual in nature and to represent the
intentions of the parties, the obligation of either party is subject to the
execution and delivery of a formal agreement incorporating the foregoing terms
and such other terms, conditions, covenants, representations or warranties as
may be agreed between the parties.

 

The Parties hereto agree to act in good faith following the execution of this
Letter of Intent and not to engage in any other or alternative merger,
co-venture, reorganization, issuance of stock, agreements to finance, sale of
assets and/or acquisition negotiations until the Definitive Agreement is either
approved or rejected by the respective Board of Directors or senior management
within the next 30 days from the time this letter is signed. If the general
terms of collaboration and finance are not affirmed within the foregoing period
of time, then both parties shall deem that this Letter of Intent has been
rescinded and is of no further force and effect

 

In the event the above is consistent with the terms agreed we would ask that you
indicate your agreement and acceptance by signing the duplicate copy of this
letter in the space provided below and return same to our offices at your first
convenience. Should you have any questions in connection with this matter,
please do not hesitate to contact the undersigned at your earliest convenience.

 

Yours truly,

 

Ubiquitech Software Corp.

 

Per: s/Young Yuen

 

Young Yuen

President

 

Agreed and Accepted as of the 23rd day of December August, 2009 on behalf of
Navitas Land and Mineral Corp.

 

 

s/Dan Williams_________________

Dan Williams

 

 

 